DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1-7 are pending.
The foreign priority application No. 2017-191942 filed on September 29, 2017 in Japan has been received and it is acknowledged.

Specification
The following guidelines illustrate the preferred layout for the specification of a utility application. These guidelines are suggested for the applicant’s use.
Arrangement of the Specification
As provided in 37 CFR 1.77(b), the specification of a utility application should include the following sections in order. Each of the lettered items should appear in upper case, without underlining or bold type, as a section heading. If no text follows the section heading, the phrase “Not Applicable” should follow the section heading:
(a) TITLE OF THE INVENTION.
(b) CROSS-REFERENCE TO RELATED APPLICATIONS.
(c) STATEMENT REGARDING FEDERALLY SPONSORED RESEARCH OR DEVELOPMENT.
(d) THE NAMES OF THE PARTIES TO A JOINT RESEARCH AGREEMENT.
(e) INCORPORATION-BY-REFERENCE OF MATERIAL SUBMITTED ON A READ-ONLY OPTICAL DISC OR AS A TEXT FILE VIA THE OFFICE ELECTRONIC FILING SYSTEM (EFS-WEB).

(g) BACKGROUND OF THE INVENTION.
(1) Field of the Invention.
(2) Description of Related Art including information disclosed under 37 CFR 1.97 and 1.98.
(h) BRIEF SUMMARY OF THE INVENTION.
(i) BRIEF DESCRIPTION OF THE SEVERAL VIEWS OF THE DRAWING(S).
(j) DETAILED DESCRIPTION OF THE INVENTION.
(k) CLAIM OR CLAIMS (commencing on a separate sheet).
(l) ABSTRACT OF THE DISCLOSURE (commencing on a separate sheet).
(m) SEQUENCE LISTING. (See MPEP § 2422.03 and 37 CFR 1.821 - 1.825). A “Sequence Listing” is required on paper if the application discloses a nucleotide or amino acid sequence as defined in 37 CFR 1.821(a) and if the required “Sequence Listing” is not submitted as an electronic document either on read-only optical disc or as a text file via the Office electronic filing system (EFS-Web.)
The specification of the instant application needs to be amended to recite under the heading (b) CROSS-REFERENCE TO RELATED APPLICATIONS that the application is a National Stage entry under 37 U.S.C. 371 of the International Patent Application No.PCT/JP2018/031423 filed on August 24, 2018, which claims benefit of the application No. 2017-191942 filed on September 29, 2017 in Japan.


Claim Rejections - 35 USC § 102 and 35 USC § 103
The following is a quotation of the appropriate paragraph of 35 U.S.C. 102 that forms the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 2, 4, and 5 are rejected under 35 U.S.C. 102(a)(2) as anticipated by or, in the alternative, under 35 U.S.C. 103 as obvious over Yoon et al. (US 2018/0114979).
With regard to claim 1, Yoon et al. teach an active material composite particle (10) or (20) comprising an electrode active material (11) or (21) and fine-grained solid electrolyte (12a) bound via a solid binder (13) to the surface of the electrode active material (11) or (21):

    PNG
    media_image1.png
    338
    369
    media_image1.png
    Greyscale
(fig.2, par.0041).
The solid binder (13) may be polytetrafluoroethylene (PTFE)(par.0044).

Fig.2 clearly shows that the solid electrolyte (12a) is distributed more in the outer part of the active material composite particle (10) or (20) than in the inner part.
Yoon et al. further teach that electrode active material (11) or (21) may have a particle size of 3-30m, the solid binder has a particle size of 10nm-1m, and the fine-grained solid electrolyte (12a) have a size of 1m or less (par.0023 and par.0046).
Therefore, the active material composite particle (10) or (20) may have a particle size of slightly over 3m and up to 32m. It would be expected that the volume-average particle diameter of the active material composite particle (10) or (20) of Yoon et al. at least overlaps the claimed range.
The composite particles are used for electrodes of an all-solid battery (par.0105).
The active material composite particles (10) or (20) of Yoon et al. are equivalent to the composite particles in claim 1. In the alternative, it would have been obvious to one of ordinary skill in the art before the filing date of the claimed invention to obtain the composite particles in claim 1, because Yoon et al. teach the components of the active material composite particles (10) or (20) of Yoon et al. and teach the size of each component.
With regard to claim 2, Yoon et al. further teach that electrode active material (11) or (21) may have a particle size of 3-30m and the fine-grained solid electrolyte (12a) have a size of 1m or less (par.0023 and par.0046).
m and the fine-grained solid electrolyte (12a) has a size of 1m, the ratio of particle size of solid electrolyte to particle size of electrode active material is 0.33. It would be expected that the ration of a number-average particle diameter of the solid electrolyte to a number-average particle diameter of the electrode active material is at least overlapping the claimed range.
With regard to claim 4, Yoon et al. teach an anode composite unit (100) comprising the composite particles (10) and a cathode composite unit (200) comprising the composite particles (20) (fig.4 and par.0105).
With regard to claim 5, Yoon et al. teach an all-solid battery comprising an anode composite unit (100), a cathode composite unit (200), and a solid electrolyte unit (300). The anode composite unit (100) comprises the composite particles (10) and the cathode composite unit (200) comprises the composite particles (20) (fig.4 and par.0105).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over Yoon et al. (US 2018/0114979) in view of Kurihara et al. (US 2005/0034299).

Kurihara et al. teach composite particles containing an electrode active material, a conductive auxiliary agent, and a binder (abstract). 
Kurihara et al. further teach that a conductive polymer having ionic conductivity may be added when forming the composite particle to construct a favorable ion conduction path for the composite particle. The conductive polymer having ionic conductivity may be a polymer electrolyte, and the polymer electrolyte may be used as binder to become a constituent material of the composite particle (par.0051-0052).
Therefore, it would have been obvious to one of ordinary skill in the art before the filing date of the claimed invention to use polymer electrolyte for at least a portion of the binder for the composite particles of Yoon et al., in order to construct a favorable ion conduction path for the composite particle.

Allowable Subject Matter
Claims 6 and 7 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Yoon et al. teach that the composite particles (10) or (20) are made by mixing the components by ball milling (par.0085 and par.0097), but fail to teach the method in claim 6.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANCA EOFF whose telephone number is (571)272-9810. The examiner can normally be reached Mon-Fri 10am-6:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Cynthia H. Kelly can be reached on 571-272-1526. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ANCA EOFF/           Primary Examiner, Art Unit 1722